DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 5, and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claim. The closest prior art is considered to be Yahav which teaches a bypass syringe comprises a bypass section having a hexagonal cross-section (e.g., Figure 4A) and further teaches an alternative embodiment comprising rounded corners in the bypass cross-section (e.g., Figures 4D or 4E). The claim as amended requires the bypass section to deform the separating element thereby forming the bypass channels around said separating element. The device of Yahav functions by utilizing the separating element as a barrier at the bypass around which the fluid flows through the formed channels. There is no substantial deformation of the separating element when located in the bypass section and it would not have been obvious to one of ordinary skill in the art to modify the device of Yahav to arrive at a deformable separating element as claimed. Wheeler (US 4,439,184) teaches a bypass syringe device wherein a separating element (24) is compressed into a bypass section (34 via elements 42 as depicted in Figures 2-5) and wherein the compression forms channels around the bypass elements (42) to allow for fluid flow around the separating element. However, Wheeler utilizes radially extending ribs to form the compression points around which the separating element deforms and does not contemplate forming the cross-section of the bypass in a polygonal shape. It would not have been obvious to utilize the compressible separating element of Wheeler with the bypass of Yahav as they allow for fluid flow in separate manners and there would be no obvious rationale for utilizing the bypass means of Wheeler with any embodiment disclosed by Yahav. It is not known from the prior art to form a bypass in the claimed manner which allows fluid flow through the bypass section as a result of deformation of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783